DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, sub-species B, sub-sub species I (claims 1-8, 14-17, 21-23, 25-32, 34-35) in the reply filed on 8/23/2022 is acknowledged.
Claim 9-13, 18-20, 24, 33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2022.

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 35 recites “means for extending radial booms from a payload base.” However not seen in the specification is the structure for extending the booms.

Claim Objections
Claim 1, 6, 8, 9, 22, 27, 35 objected to because of the following informalities: 
The above claims contain the term “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 14-17, 21-23, 25-32, 34-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
claims 1, 27 and 35 recite “the extendable radial booms being configured to extend orthogonally to the roll axis from the payload base, the radial booms extending orthogonally to the roll axis from the payload base and the radial booms extending orthogonally to the roll axis from the payload base”. Not clear. Should this read that the radial booms are extending from the roll axis? As best understood, the roll axis is the center of the folded rolled membrane, so the booms should extend out from there, not extend in to the roll axis. 
Claim 35 recites “means for extending radial booms from a payload base.” However not seen in the specification is the structure for extending the booms. Paragraph [0046] “…radial booms extend (e.g., in a telescoping format, in a carpenter's tape format, in a one-dimensional extendable boom format) during deployment of the flexible membrane 202.” This seems to describe the extended boom but not the mechanism for extending. Is the extending of the boom similar to that of a wrapped collapsible tube?
The term “flexible” in claim 1-6, 8, 14-17, 21, 25-32, 34-35 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Not clear from the specification or the claim what is determined as being flexible. To what degree does being flexible mean the material can bend?   
The term “semi-rigid” in claim 6-8, 17, 20 is a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Not clear from the specification or the claim what is determined as being semi-rigid. Will semi-rigid hold its shape or deform when extended?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 14-17, 25, 27-28, 31, 34, 35 rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino et al (20170021947).
In regards to claim 1, Pellegrino discloses a system for extraterrestrial deployment of a flexible membrane surface comprising: 
a flexible membrane having a periphery and an interior (as seen in Fig. 38 for ref. 604), 
a payload base (Fig. 38a ref. 606) having extendable radial booms (ref. 602), each extendable radial boom having a proximal end and a distal end with respect to the payload base (as seen in Fig. 38a with ref. 602 radially extending from ref. 606), 
wherein the distal end of each extendable radial boom is attached to the periphery of the flexible membrane (as seen in Fig. 38a) and the interior of the flexible membrane is free of attachment to the extendable radial booms ([0190] “the quadrants are connected to the booms on at least two points, along their length near the hub 606 and at the end of the boom 608”), 
the payload base and the extendable radial booms being positioned to one side of the flexible membrane along the roll axis (as seen in Fig. 38a ref. 608 on single ide of ref. 600), 
the extendable radial booms being configured to extend orthogonally to the roll axis from the payload base (as seen in Fig. 38a) to unroll the flexible membrane about the roll axis to form the flexible membrane surface in a deployed state, wherein the roll axis is substantially orthogonal to the flexible membrane surface (as seen in Fig. 38a).
The embodiment of Pellegrino in Fig. 38a does not expressly disclose: the flexible membrane being rolled about a roll axis into a cylindrical geometric shape in an undeployed state, 
but Pellegrino in a further embodiment in Fig. 14 teaches: the flexible membrane being rolled about a roll axis into a cylindrical geometric shape in an undeployed state (as seen in Fig. 14, [0159] “In a second step, this stack of panels is wrapped in a rotationally symmetric fashion about a hub with a radius 362”). Pellegrino [0177] discloses “the slip-wrapping embodiments may be used in conjunction with other types of folds, including, fan-folding, double z-folding, Miura-ori, and star-folding, among others” accordingly the different folds and wrapping may be used concurrently.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Pellegrino by providing a flexible membrane having a periphery and an interior, the flexible membrane being rolled about a roll axis into a cylindrical geometric shape in an undeployed state in order to allow the membrane to be stowed using less space.

In regards to claim 2, Pellegrino discloses the system of claim 1, wherein the flexible membrane is further folded along a z-fold axis that is orthogonal to the roll axis in the undeployed state (Pellegrino Fig. 14 along axis ref. 358), wherein the extendable radial booms are further configured to unfold the flexible membrane along the z-fold axis into the deployed state (as seen in Fig. 38a, booms ref. 602 extending the membrane).  

In regards to claim 3, Pellegrino discloses the system of claim 2, wherein the flexible membrane is unfolded and unrolled concurrently during at least a portion of deployment (Pellegrino Fig. 67, 49a disclose unwrapping and unrolling of membrane).

In regards to claim 4, Pellegrino discloses the system of claim 1, wherein the flexible membrane is expanded into the deployed state by the extendable radial booms at the one side of the flexible membrane (as seen at least in Fig. 67, 49a), wherein the flexible membrane is in contact with the payload base on the one side of the flexible membrane in the deployed state (as seen at least in Fig. 67, 49a).

In regards to claim 5, Pellegrino discloses the system of claim 1, wherein the flexible membrane is expanded into the deployed state by the extendable radial booms at the one side of the flexible membrane (Pelligrino [0191] discloses opening of the panels using the ref. 608 boom), wherein the flexible membrane is tensioned against the payload base on the one side of the flexible membrane in the deployed state (Pellegrino [0190]).

In regards to claim 6, Pellegrino discloses the system of claim 1, but does not expressly disclose in the present embodiment: wherein the flexible membrane is formed from a plurality of semi-rigid panels, each semi-rigid panel being rollable with respect to the roll axis and being connected to at least one other semi-rigid panel (Pellegrino teaches in a further embodiment the flexible membrane is formed from a plurality of connected semi rigid panels, ref. 184,  seen in Fig. 9a and 9b, [0146] discloses may be wrapped or rolled accordingly semi-rigid).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Pellegrino by providing the flexible membrane is formed from a plurality of semi-rigid panels, each semi-rigid panel being rollable with respect to the roll axis and being connected to at least one other semi-rigid panel in order to overcome payload space constraints.   

In regards to claim 7, Pellegrino discloses the system of claim 6, wherein each semi-rigid panel has a periphery and an interior region within the periphery (Pellegrino as seen in Fig. 9a and 9b for ref. 184) and is connected to at least one other semi- rigid panel by a shear compliant connector pivotally attached to the interior region of each connected semi-rigid panel (Pellegrino as seen in Fig. 9a and 9b ref. 184 connected via ref. 186).  

In regards to claim 8, Pellegrino discloses tyhe system of claim 6, wherein the flexible membrane is further folded along a z-fold axis that is orthogonal to the roll axis in the undeployed state, each fold in the flexible membrane being positioned at a junction between at least two adjacent semi-rigid panels (Pellegrino as seen in Fig. 9b).

In regards to claim 14, Pellegrino discloses the system of claim 1, wherein the flexible membrane is rolled about the roll axis in a single radial direction in the undeployed state to form the cylindrical geometric shape (seen at least in Fig. 14 ref. 350 right side figure).

In regards to claim 15, Pellegrino discloses the system of claim 14, wherein the cylindrical geometric shape has an interior with an interior radius (seen in Fig. 14, also in Fig. 65), and the flexible membrane is rolled about a small-radius loop of the flexible membrane at the interior of the cylindrical geometric shape in the undeployed state, the small-radius loop having a radius that is smaller than the interior radius of the cylindrical geometric shape (seen in Fig. 14, also in Fig. 65).

In regards to claim 16, Pellegrino discloses the system of claim 15, but does not expressly disclose: wherein the payload base includes a synchronization pin that extends into the small-radius loop of the flexible membrane in the undeployed state. Pellegrino in a further embodiment teaches shaped plugs around which the membrane is wrapped (Fig. 66b ref. 956). It would have been an obvious substitution of functional equivalents to substitute the shaped plugs of the embodiment of Pellegrino for a synchronization pin that extends into the small-radius loop of the flexible membrane in the undeployed state in order for the shaped plug to form to the shape of the end of the membrane when undeployed, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

In regards to claim 17, Pellegrino discloses the system of claim 15, wherein the flexible membrane includes at least one semi-rigid support member that forms at least part of an interior surface of the cylindrical geometric shape in the undeployed state (Pellegrino seen in Fig. 66a and 66b).

In regards to claim 25, Pellegrino discloses the system of claim 1, wherein the flexible membrane supports one or more devices on at least one surface of the flexible membrane (Pellegrino Fig. 5 ref. 160 power generation structure).

Independent claim 27 is of similar scope as claim 1 and is similarly rejected under the Pellegrino reference. 

Claim 28 is of similar scope as claim 2 and is similarly rejected under the Pellegrino reference. 

In regards to claim 31, Pellegrino discloses the method of claim 27, wherein the flexible membrane is expanded into the deployed state by the radial booms at the one side of the flexible membrane (as seen at least in Fig. 67, 49a), and further comprising: tensioning the flexible membrane in contact with the payload base on the one side of the flexible membrane in the deployed state (as seen at least in Fig. 67, 49a).  

In regards to claim 34, Pellegrino discloses the method of claim 27, wherein the flexible membrane supports one or more devices on at least one surface of the flexible membrane (Pellegrino Fig. 5 ref. 160 power generation structure).

In regards to claim 35, Pellegrino discloses a system for extraterrestrial deployment of a flexible membrane surface comprising: 
a flexible membrane having a periphery and an interior (Fig. 14 ref. 350), wherein the flexible membrane is rolled about a roll axis into a cylindrical geometric shape in an undeployed state (as seen in Fig. 14, [0159] “In a second step, this stack of panels is wrapped in a rotationally symmetric fashion about a hub with a radius 362”); 
means for extending radial booms from a payload base (Fig. 38a ref. 606), each radial boom having a proximal end and a distal end with respect to the payload base (as seen in Fig. 38a with ref. 602 radially extending from ref. 606), wherein the distal end of each radial boom is attached to the periphery of the flexible membrane (as seen in Fig. 38a) and the interior of the flexible membrane is free of attachment to the radial booms ([0190] “the quadrants are connected to the booms on at least two points, along their length near the hub 606 and at the end of the boom 608”), 
the payload base and the radial booms being positioned to one side of the flexible membrane along the roll axis (as seen in Fig. 38a ref. 608 on single ide of ref. 600), the radial booms extending orthogonally to the roll axis from the payload base (as seen in Fig. 38a); and 
means for unrolling the flexible membrane about the roll axis to form the flexible membrane surface in a deployed state (as seen in Fig. 38a), wherein the roll axis is substantially orthogonal to the flexible membrane surface (as seen in Fig. 38a).
The embodiment of Pellegrino does not expressly disclose: wherein the flexible membrane is rolled about a roll axis into a cylindrical geometric shape in an undeployed state (as seen in Fig. 14, [0159] “In a second step, this stack of panels is wrapped in a rotationally symmetric fashion about a hub with a radius 362”). Pellegrino in a further embodiment teaches: a flexible membrane having a periphery and an interior (Fig. 14 ref. 350), the flexible membrane being rolled about a roll axis into a cylindrical geometric shape in an undeployed state (as seen in Fig. 14, [0159] “In a second step, this stack of panels is wrapped in a rotationally symmetric fashion about a hub with a radius 362”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the embodiment of Pellegrino by providing for the flexible membrane is rolled about a roll axis into a cylindrical geometric shape in an undeployed state in order to allow the membrane to be stowed using less space.

Claim 21, 32 rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino in view of Allen et al (9731844).
In regards to claim 21, Pellegrino discloses the system of claim 1, but does not expressly disclose as taught by Allen: further comprising: a launch restraint cage enclosing the flexible membrane under load while in the undeployed state and configured to release the flexible membrane during deployment (Allen teaches a cage/fairing, ref. 620, which surrounds wrapped membrane, ref. 640, before deployment, Fig. 6 before deployment of ref. 640).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pellegrino with Allen by providing a launch restraint cage enclosing the flexible membrane under load while in the undeployed state and configured to release the flexible membrane during deployment in order to protect the membrane during flight.

In regards to claim 32, Pellegrino discloses the method of claim 27, but does not expressly disclose as taught by Allen: wherein a launch restraint cage encloses the flexible membrane under load while in the undeployed state (Allen teaches a cage/fairing, ref. 620, which surrounds wrapped membrane, ref. 640, before deployment, Fig. 6 before deployment of ref. 640), and further comprising: releasing the flexible membrane from the launch restraint cage during deployment (Allen teaches releasing the membrane after deployment of the cage/fairing, as seen in Fig. 18). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pellegrino with Allen by providing a launch restraint cage encloses the flexible membrane under load while in the undeployed state, and releasing the flexible membrane from the launch restraint cage during deployment in order to protect the membrane during flight.

Claim 22, 23 rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino in view of Harvey et al (10263316).
In regards to claim 22, Pellegrino discloses the system of claim 1, but does not expressly disclose as taught by Harvey: further comprising: an extendable orthogonal boom being configured to extend parallel to the roll axis from the payload base in the deployed state (Harvey teaches an extended boom, Fig. 18D ref. 322B, which extends from a base, as seen in Fig. 18D, parallel to a roll axis, Fig. 18B ref. 44).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pellegrino with Harvey by providing an extendable orthogonal boom that extends parallel to the roll axis from the payload base in the deployed state in order to allow support devices attached to the orthogonal boom to provide additional support to the deployed membrane

In regards to claim 23, Pellegrino as combined discloses the system of claim 22, further comprising: one or more lanyards connecting the extendable orthogonal boom to one or more of the extendable radial booms (Harvey Fig. 18D refs. 324).

Claim 26, 30 rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino in view of Dando et al (20100163684).
In regards to claim 26, Pellegrino discloses the system of claim 1, but does not expressly disclose: wherein the payload base is configured to synchronize a rate of unrolling of the flexible membrane and a rate of unfolding of the flexible membrane as the extendable radial booms extend during deployment.
Dando teaches synchronizing [0018] the deployment of booms, ref. 22 and membranes/panels ref. 21, “mechanism 24 is also provided along opposite edges of the array to synchronise the unfolding of the three booms 22” therefore the rate at which the device of boom and membrane/panel is unfolded is synchronized. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Pellegrino with Dando by synchronizing the rate at which the membrane is unfolded and unrolled in order to avoid tangling the membrane. 

In regards to claim 30, Pellegrino discloses the method of claim 27, but does not expressly disclose: synchronizing a rate of unrolling and a rate of unfolding as the radial booms extend during deployment.  
Dando teaches synchronizing [0018] the deployment of booms, ref. 22 and membranes/panels ref. 21, “mechanism 24 is also provided along opposite edges of the array to synchronise the unfolding of the three booms 22” therefore the rate at which the device of boom and membrane/panel is unfolded is synchronized. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Pellegrino with Dando by synchronizing the rate at which the membrane is unfolded and unrolled in order to avoid tangling the membrane. 

Claim 3, 29 rejected under 35 U.S.C. 103 as being unpatentable over Pellegrino in view of Banik et al (8356774).
In regards to claim 3, Pellegrino discloses the system of claim 2, while Pellegrino disclose the membrane is folded and rolled, Pellegrino does not expressly disclose as taught by Banik wherein the flexible membrane is unfolded and unrolled concurrently during at least a portion of deployment (Banik in Figs. 1A-E disclose unwrapping and unrolling of membrane, seen also in Figs. 6-8, ref. 13 drum rotates as the membrane is unfolded and unrolled).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Pellegrino with Banik by providing the flexible membrane is unfolded and unrolled concurrently during at least a portion of deployment in order to deploy the membrane in less time.

In regards to claim 29, Pellegrino discloses the method of claim 28, while Pellegrino disclose the membrane is folded and rolled, Pellegrino does not expressly disclose as taught by Banik: wherein the flexible membrane is unfolded and unrolled concurrently during at least a portion of deployment (Banik in Figs. 1A-E disclose unwrapping and unrolling of membrane, seen also in Figs. 6-8, ref. 13 drum rotates as the membrane is unfolded and unrolled).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Pellegrino with Banik by the flexible membrane is unfolded and unrolled concurrently during at least a portion of deployment in order to deploy the membrane in less time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display satellite panels and different means for storing the panels. These include rolling around a shaft, folding, rolling about a central body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642